


Exhibit 10.32(b)


LETTER AGREEMENT AND AMENDMENT TO EMPLOYMENT AGREEMENT


THIS LETTER AGREEMENT (“Agreement”) is dated and effective as of December 31,
2011, between CHARTER COMMUNICATIONS, INC., a Delaware corporation (the
“Company”), and Donald Detampel, (the “Executive”).


WHEREAS, the Executive and the Company have previously entered into an
Employment Agreement dated October 13, 2010, (“Employment Agreement”) and the
parties desire to amend the Employment Agreement;


NOW, THEREFORE, the parties hereto agree as follows:


1.     The Employment Agreement shall be amended to add the following proviso to
Section 15(h) to the Employment Agreement:


“; provided that, and notwithstanding anything in this Agreement to the
contrary, if Executive terminates his or her employment for Good Reason or if
the Company terminates Executive's employment other than for Cause or
Executive's death or Disability on or prior to December 31, 2013, Executive
shall receive an amount equal to two (2) times the Executive's then-current rate
of Annual Base Salary and Target Bonus, which total sum shall be payable
immediately following the Date of Termination in fifty-two (52) equal bi-weekly
installments in accordance with the Company's normal payroll practices
commencing with the next payroll date immediately following the 30 day
anniversary of the Date of Termination.”


2.    All other provisions of the Employment Agreement shall remain in full
force and effect.


3.     This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
CHARTER COMMUNICATIONS, INC.
By:     /s/ Abigail Pfeiffer            
Print Name: Abigail Pfeiffer
Title: SVP, Human Resources
       
EXECUTIVE




By:     /s/Donald Detampel            
Print Name:    Donald Detampel




